     Case 2:19-cv-08519-VBF-PJW Document 16 Filed 06/01/20 Page 1 of 4 Page ID #:228



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10    TREMAYNE CARROLL,                       )   CASE NO. LA CV 19-8519-VBF (PJW)
                                              )
11                      Petitioner,           )   ORDER DISMISSING PETITION
                                              )   WITHOUT PREJUDICE AND DENYING
12                       v.                   )   CERTIFICATE OF APPEALABILITY
                                              )
13    WARDEN JARED LOZANO, ET AL.,            )
                                              )
14                      Respondents.          )
                                              )
15
16          In April 1999, Petitioner was convicted in Los Angeles County
17    Superior Court of grand theft and sentenced to 25 years to life.             (See
18    Carroll v. State of California, CV 03-9002-SJO, March 30, 2006 Report
19    and Recommendation at 4.)        In December 2003, he filed a habeas corpus
20    petition in this court, which was denied in February 2008.            (Carroll
21    v. State of California, CV 03-9002-SJO, February 5, 2008 Order.)             In
22    April 2009, his application for permission to file an appeal was
23    denied by the Ninth Circuit.       In September 2019, Petitioner filed the
24    instant habeas petition, in which he appears to challenge his 1999
25    life sentence as well as the conditions of his current confinement.1
26
27          1
              In 2017, Petitioner filed a habeas corpus petition challenging
      the state court’s denial of his petition for resentencing pursuant to
28    state Proposition 36, which the Court denied without prejudice for
      failure to exhaust. (Tremayne v. State of California, CV 17-878-SJO
     Case 2:19-cv-08519-VBF-PJW Document 16 Filed 06/01/20 Page 2 of 4 Page ID #:229



 1          Upon screening the petition, it was clear that his claims were
 2    either unexhausted or not cognizable in federal habeas corpus
 3    proceedings.     As a result, the Court issued an Order to Show Cause,
 4    giving Petitioner an opportunity to explain why his case should not be
 5    dismissed.    Petitioner filed a response, in which he alleged that he
 6    has been falsely labeled a sex offender in prison and has been
 7    subjected to various types of mistreatment as a result, including
 8    sexual assault.     For the following reasons, the Petition is dismissed
 9    without prejudice.
10          Petitioner has raised six claims.        In claims one through four, he
11    contends that he should not have been sentenced as a three-striker in
12    1999 because two of his prior strikes were incurred in one juvenile
13    conviction and because the Supreme Court in Miller v. Alabama, 567
14    U.S. 460 (2012), barred mandatory life-without-parole for juveniles.
15    (Petition at 5.)     He also contends that he is entitled to relief under
16    California Senate Bill 1437, which was signed into law in September
17    2018, because he was convicted as an aider-and-abettor.           (Petition at
18    5.)   Additionally, he contends that his petition for re-sentencing
19    pursuant to Proposition 36 was improperly denied based on “false
20    sexual allegations” and “falsified prison RVRs” and that he was denied
21    his right to a fair and impartial Proposition 57 hearing.            (Petition
22    at 6.)
23          A search of the California appellate website, at
24    appellatecases.courtinfo.ca.gov, reveals, however, that Petitioner has
25    failed to present any of these grounds for relief to the California
26    Supreme Court, which is a prerequisite to pursuing these claims in
27
28    (PJW), March 17, 2017 Order.)

                                              2
     Case 2:19-cv-08519-VBF-PJW Document 16 Filed 06/01/20 Page 3 of 4 Page ID #:230



 1    federal court.2     See O’Sullivan v. Boerckel, 526 U.S. 838, 842, 844-45
 2    (1999); Rose v. Lundy, 455 U.S. 509, 518-22 (1982); 28 U.S.C.
 3    § 2254(b)(1).
 4          In his fifth and sixth claims, Petitioner contends that the
 5    prison’s monitoring of interactions between him and medical staff
 6    violates his right to confidentiality under the Health Insurance
 7    Portability and Accountability Act and that the prison has retaliated
 8    against his reporting of prison employee sexual misconduct by
 9    subjecting him to administrative segregation and “physical/sexual
10    abuse and/or harassment” by prison staff.         (Petition at 7, 8.)      These
11    claims do not go to the propriety of Petitioner’s incarceration or
12    sentence but, instead, the conditions of his confinement.            Petitioner
13    can only raise them in a civil rights action pursuant to 42 U.S.C.
14    § 1983.    See, e.g., Ramirez v. Galaza, 334 F.3d 850, 858-59 (9th Cir.
15    2003) (“[H]abeas jurisdiction is absent, and a § 1983 action proper,
16    where a successful challenge to a prison condition will not
17    necessarily shorten the prisoner’s sentence.”).          For this reason,
18    claims five and six are dismissed without prejudice to raising them in
19    a civil rights complaint.3
20
21
22          2
              It appears that in October 2015 Petitioner appealed the lower
23    court’s denial of his petition for resentencing under Proposition 36
      and thereafter filed a petition for review in the California Supreme
24    Court, which was denied in October 2017. The Court of Appeal’s
      decision denying his claims shows, however, that he did not raise any
25
      of the instant claims in those proceedings. See People v. Carroll,
26    2017 WL 3224855 (Cal. Ct. App. July 31, 2017).
            3
27            The allegations of abuse while in prison that Petitioner sets
      forth in his Response to the Order to Show Cause must also be raised,
28    if it all, in a civil rights complaint.

                                              3
     Case 2:19-cv-08519-VBF-PJW Document 16 Filed 06/01/20 Page 4 of 4 Page ID #:231



 1          Because Petitioner has not presented claims one through four to
 2    the California Supreme Court, it follows that the Petition is entirely
 3    unexhausted and is subject to dismissal on that basis.           See Rasberry
 4    v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006).           Further, the Court
 5    finds that Petitioner has not made a substantial showing of the denial
 6    of a constitutional right or that the Court erred in its procedural
 7    ruling and, therefore, a certificate of appealability will not issue
 8    in this action.     See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
 9    Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,
10    529 U.S. 473, 484 (2000).
11          IT IS SO ORDERED.
12
      Dated:    June 1, 2020
13
14
15
                                         VALERIE BAKER FAIRBANK
16                                       UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
